Matter of Soffer (2018 NY Slip Op 05266)





Matter of Soffer


2018 NY Slip Op 05266


Decided on July 12, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 12, 2018

[*1]In the Matter of MARLA LYNN SOFFER, an Attorney. (Attorney Registration No. 2373355)

Calendar Date: July 2, 2018

Before: McCarthy, J.P., Lynch, Mulvey, Aarons and Rumsey, JJ.


Marla Lynn Soffer, Philadelphia, Pennsylvania, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Marla Lynn Soffer was admitted to practice by this Court in 1990 and lists a business address in Philadelphia, Pennsylvania with the Office of Court Administration. Soffer now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Soffer's application.
Upon reading Soffer's affidavit sworn to June 4, 2018 and filed June 6, 2018 and upon reading the June 25, 2018 correspondence in response by the Chief Attorney for the Attorney Grievance Committee, and having determined that Soffer is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
McCarthy, J.P., Lynch, Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that Marla Lynn Soffer's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Marla Lynn Soffer's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); [*2]and it is further
ORDERED that Marla Lynn Soffer is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Soffer is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Marla Lynn Soffer shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.